Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-12, 14-19 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A crowbar device having a first terminal and a second terminal, the terminals being connectible to a medium to high impedance AC voltage source, the crowbar device comprising: a diode connected, in a reverse direction, between an interconnection within the trigger circuit and an clement of one of the positive-side overvoltage clamping circuit and the negative- side overvoltage clamping circuit, the predetermined time period at least partially determined by a time constant of the diode as recited in claim 1.
A crowbar device having a first terminal and a second terminal, the terminals being connectible to a medium to high impedance AC voltage source, the crowbar device comprising: a diode connected, in the a reverse direction, 
A crowbar device having a first terminal and a second terminal, the terminals being connectible to a medium to high impedance AC voltage source, the crowbar device comprising: the overvoltage clamping circuit further comprising a reverse-connected voltage limiting diode, the diode of the signaling circuit diode connected, in the forward direction, between a terminal of the trigger circuit and a control terminal of the semiconductor clement, and the diode of the signaling circuit configured to have a slower switching characteristic than the voltage-limiting diode of the overvoltage clamping circuit as recited in claim 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836